Citation Nr: 0944998	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  95-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a back disorder, 
as secondary to service-connected bilateral pes planus.

2.	Entitlement to service connection for sleep apnea.

3.	Entitlement to a higher rating for a left ankle 
disorder, currently evaluated as     30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1977.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified during a September 2005 Travel Board 
hearing before a Veterans Law Judge of the Board.  An 
additional Travel Board hearing was held in      July 2009 
before the undersigned Acting Veterans Law Judge.  
Transcripts of both proceedings are on file.

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.


REMAND

Specific additional development is required prior to issuance 
of a decision in the matters on appeal.

Through his July 2009 hearing testimony, the Veteran brought 
to the Board's attention the fact that he had been awarded 
disability benefits from the Social Security Administration 
(SSA) due to several underlying orthopedic conditions.  The 
SSA's administrative decision to award benefits, as well as 
the medical records supporting that determination may prove 
directly relevant to adjudication of the claims now before 
the Board.  Pursuant to applicable law, these records 
pertaining to SSA benefits must be obtained and associated 
with the Veteran's VA claims file.  See Murincsak v. 
Derwinksi, 2 Vet. App. 363 (1992).  See also Woods v. Gober,    
14 Vet. App. 214 (2000).  A remand is therefore required to 
undertake this development action. 

Moreover, on the claim for increased rating for a left ankle 
disorder, another VA medical examination is necessary to 
obtain a contemporaneous depiction of the severity of this 
service-connected disability.  The Veteran last underwent VA 
examination for this condition in January 2007, more than two 
years ago.  He has since described a significant increase in 
severity of symptomatology, requiring an updated examination.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.").  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994). 

The Veteran testified during the July 2009 hearing as to 
nerve damage to the left ankle following a 2004 surgery at a 
VA medical facility.  The Board notes that an unappealed 
December 2008 RO rating decision denied compensation benefits 
under 38 U.S.C.A. § 1151 for claimed nerve damage of the 
bilateral feet, based upon a finding that VA medical 
treatment was not negligent or otherwise deficient.  
Notwithstanding the question of negligent VA medical care 
under 38 U.S.C.A. § 1151, additional orthopedic or 
neurological disability is potentially compensable if 
secondary to a service-connected disability.  Therefore, to 
insure a fully comprehensive medical examination of the left 
ankle, the VA examiner should identify any current 
neurological impairment associated with the service-connected 
left ankle disorder, in addition to orthopedic impairment as 
manifested by limitation of motion and/or ankle instability.  

Accordingly, the case is REMANDED for the following action:

1.	 The RO/AMC should take appropriate 
action to obtain copies of any SSA 
administrative decision(s) on a claim for 
benefits with that agency, along with all 
medical records underlying that 
determination.  Then, associate all 
documents received with the Veteran's 
claims file.

2.	 The RO should schedule the Veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected left ankle disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail.  

It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected left ankle 
disorder.  In examining the Veteran, the 
examiner should report complete range of 
motion findings for the left ankle joint.  
The examiner should indicate whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the measured joint is used repeatedly 
over a period of time. The examiner should 
also determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
due to any weakened movement, excess 
fatigability or incoordination. 

The VA examiner is further requested to 
identify any neurological impairment 
attributable to the Veteran's    left 
ankle disorder, to include any VA or non-
VA surgery for that condition.  The 
examiner should provide a specific 
diagnosis of any such neurological 
impairment and indicate the severity of 
same in terms conforming to the applicable 
diagnostic codes under 38 C.F.R. Part 4 
(VA Rating Schedule).

3.	 The RO should then review the claims 
file. If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	 Thereafter, the RO should 
readjudicate the claims on appeal, based 
upon all additional evidence received. If 
any benefit sought on appeal is not 
granted, the Veteran should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

